DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species X, Figure 4, claims 28-45 in the reply filed on 04/06/2022 is acknowledged.
Claims 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
	Claims 28-47 are currently pending in this application with claims 1-27 being cancelled and claims 46-47 being withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-35, 37-38, 40 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (Pub. No. US 20110099845). With respect to claims 28-35, 37 and 45, Miller discloses a sole with a midsole (hoes are typically comprised of an upper shoe (See FIG. 9), which encases the individual's foot; an insole which provides cushioning and contoured support of the arch; a midsole 10 which provides cushioning and controls foot movement during gait; and an outsole which provides traction at surface contact. A shoe's midsole is often the basis for a shoe's cushioning and stability system), wherein the midsole (combination of layer 12 and foam particles 28, see figures 4-5) comprises: a first sole region (area in the heel portion including particles 28 filling compartments 14 and 16) comprising particle foam (foam particles 28, see paragraph [0019]) having particles positioned within a volume (compartment 14) defined at least vertically and sidewardly; and a deformation region (midsole shell forming the outer periphery of the heel portion and surrounding compartment 14 in combination with compartment 14) positioned proximate and sideward to the first sole region, wherein the deformation region comprises a volume greater than that of a single expanded particle (the volume of compartment 14 is grater that particle 28, see figure 4) in the particle foam and is configured to allow deformation of the particle foam of the first sole region in a sideward direction under a pressure load on the sole along a vertical direction; wherein the deformation region is at least partially provided as an empty space (compartment 14 includes voids surrounding particles 28, see figure 5); wherein the midsole further comprises a control element (midsole shell forming the outer periphery of the heel portion and surrounding compartment 14) the that limits the deformation of the particle foam of the first sole region; wherein the control element comprises at least a part of the deformation region (midsole shell forming the outer periphery of the heel portion and surrounding compartment 14);  wherein the control element comprises a groove (compartment 14 can be configured with a  groove, see claim 16); wherein the control element at least partially bounds the first sole region on its sides (outer periphery surrounding the heel area); wherein the control element is free from particles of the particle foam; wherein the deformation region comprises a material that yields to the deformation of the material of the first sole region (midsole shell can vary in material density and compression properties and dimensions of length, width as well as arch position and height according to the data captured via the pressure scan); a shoe (see figure 9) with the sole; wherein at least one of shape, size, and location of the deformation region provides the deformation region with predetermined properties (shape of midsole shell forming the outer periphery of the heel portion and surrounding compartment 14 in combination with compartment 14).
With respect to claims 38 & 40, Miller discloses the sole to further comprising: a second sole region (area in the forefoot region, compartments 22, 24 & 26, see figure 5) comprising particle foam (28, see paragraph [0019]) and providing an increasing deformation stiffness along at least one predetermined direction (filling the gaps in the lateral direction when the foam particles are compressed);  wherein the at least one predetermined direction extends from a medial side of the sole towards a lateral side of the sole.
With respect to claims 43-44,  Miller discloses wherein the first sole region extends into a forefoot region and wherein the second sole region extends into a heel region (see figures 4-5); and wherein the first sole region and the second sole region at least partially coincide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Miller. Miller as described above discloses all the limitations of the claims except for the specific deformation stiffnesses. However, Miller discloses that general purpose foams are available in various hardnesses and densities. General purpose foams are compounded of EVA (Ethyl Vinyl Acetate)/PO (Polyolefin) microcellular raw materials to serve a wide variety of products and markets. Ultra soft foams serve a particular market where comfort, sealing properties, light weight and protection are required. The foams have been developed to a hardness of 20 Asker C, and range significantly (about 80% less and greater than 20 Asker C).
The number, size and material of the inserts/cushion beads are designed to provide a customizable midsole based on the pressure mapping data obtained for a particular user. The midsole shell can vary in material density and compression properties and dimensions of length, width as well as arch position and height according to the data captured via the pressure scan. The pressure data will also indicate the center of balance of each of the individual's feet throughout the foot strike. The material density of the insert within a specific compartment is matched to the degree of pressure experienced at the location of the compartment during the foot strike.
Miller as described above discloses all the limitations of the claims except for the exact materials, parameters of the yielding material and the second sole region. It would have been obvious to one of ordinary skill in the art to modify the material of the yielding material and the second sole region as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In reference to the parameters/stiffness, it would have been obvious to one having ordinary skill in the art to use materials with the claimed parameters and stiffnesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The motivation to do so would be to better match the material density of the insert within a specific compartment to the degree of pressure experienced at the location of the compartment during the foot strike.
With respect to claim 36, Miller as modified above discloses wherein the yielding material can have a deformation stiffness that is 5% - 40% greater than the deformation stiffness of the first sole region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 39, Miller discloses that the number, size and material of the inserts/cushion beads are designed to provide a customizable midsole based on the pressure mapping data obtained for a particular user. Therefore, it would have been obvious to one of ordinary skill in the art to modify the density of the foam particles as claimed to increase in the deformation stiffness of the second sole region along the at least one predetermined direction, since Miller discloses that the material of the inserts/cushion beads can be modified to provide a customizable midsole based on the pressure mapping data obtained for a particular user.
With respect to claim 41, Miller discloses that the midsole shell can vary in material density and compression properties and dimensions of length, width as well as arch position and height according to the data captured via the pressure scan. Therefore, it would have been obvious to one of ordinary skill in the art to modify the stiffness of the material as claimed to have the increase in deformation stiffness in the second sole region be smaller in an area where impact occurs and larger on an opposite side of the second sole region, since Miller discloses that the material density can vary according to the data captured via the pressure scan.
With respect to claim 42, Miller discloses that ultra soft foam beads can be used. Therefore, when ultra soft foam beads are used in compartments (22, 24 & 26 of the second sole region) at least the second sole region will tilt inward toward the impact area due to a stronger compression (ultra soft foam beads) of the second sole region in the impact area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with expanded particles analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/04/2022